 228DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAlpha Beta CompanyandUnited Food and Commer-cialWorkers International Union,AFL-CIO,Local 1179 and Independent Alpha Beta Work-ers Association,Party to the Contract.Case 32-CA-3979May 25, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn January 20, 1983, Administrative Law JudgeJames M. Kennedy issued the attached decision.The General Counsel filed exceptions and a sup-porting brief.The Respondent filed cross-excep-tions, a supporting brief, and an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings, 2and conclusions only to the extent consistent withthisDecision and Order.1.The judge found that the Respondent violatedSection 8(a)(3) and (1) of the Act by refusing totransfer any of the employees from its San Pablo,California store,which was being closed, to itsnewly opened Pinole, California store.We agreewith the judge's finding. However, we modify thejudge's recommended Order that provided a make-whole remedy, including backpay and reinstate-ment offers, for all employees working st SanPablo as of August 1981. We limit this affirmativeremedy to those San Pablo employees who wouldhave been transferred to Pinole absent the Re-spondent's discriminatory conduct. This determina-tion shall be made at the compliance stage of thisproceeding.2.The General Counsel excepted, inter alia, tothe judge's dismissal of the portion of the com-plaint alleging that the Respondent violated Sec-tion 8(a)(5) and (1) by its refusal to grant recogni-tion to the Charging Party (Local 1179) at itsPinole store.When Local 1179 demanded recogni-tion at the Pinole store on January 8, 1982, the Re-'The Respondent's motion to admit into evidence photographs depict-ing itsPinole, California combination store (R Exh 38) is granted2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsThe Respondent has requested oral argument This request is denied asthe record, exceptions, and briefs adequately present all the issues and thepositions of the partiesspondent refused to submit to an independent third-party card check to verify that a majority of Pinoleemployees had signed authorization cards designat-ing Local 1179 as their exclusive bargaining repre-sentative.The Respondent informed Local 1179that it declined to recognize Local 1179 as the bar-gaining agent for the Pinole store employees be-cause "authorization cards are an unacceptable andunreliable indicator of employee wishes." The Re-spondent further informed the Union that if Local1179 decided not to file for a Board election, theRespondent would consider any other proposalsthe Union might submit.At all times material, Local 1179 and the Re-spondent were parties to a multiemployer, multiun-ionmaster agreement known as the Food StoreAgreement, effective from January 1, 1980, to Feb-ruary 28, 1983. Section 1.1 of that agreement, enti-tled "RECOGNITION AND CONTRACT COV-ERAGE," provides that Local 1179 is the exclu-sive bargaining representative foran appropriate unit consisting of all employeesworking in the Employer's retail food storeswithin the jurisdiction of the Union exceptmeat department employees and supervisorswithin the meaning of the National Labor Re-lations Act, as amended.The General Counsel and Local 1179 contend thatsection 1.13 of the agreementisan"after-acquiredstores clause" waiving the Respondent's right toinsistona Board election when confronted withtheUnion's documented claim of majoritystatus.Section 1.13 reads in pertinent part as follows:NEW STORES AND REMODELS: .. .Notwithstandingany languageto the contrarycontained in thisagreementbetween the par-ties, it is agreed that thisagreementshall haveno application whatsoever to any new foodmarket or discount center until fifteen (15)days following the opening to the public ofany such establishment. . . .The Employer shall staff such new or re-opened market with a combination of bothcurrent employees and new hires, in accord-ance with current industry practices of staffingsuch stores with a cadre of current employeespossessingthe necessary skills, ability and ex-perience, plus sufficient new hire 4sic to meetstaffing requirements. . . .The General Counsel and Local 1179 contend,by virtue of the abovelanguage,that after the 15-day "window" expires, and on proof of majority, anew store is automatically incorporated into themultistorebargaining unit.The judge found that294 NLRB No. 13 ALPHA BETA COthe collective-bargainingagreement between theRespondent and Local 1179 did not contain anafter-acquired stores clause waiving the Respond-ent's right to demand a Board election, and that,even if the contractual language did constitute anafter-acquired stores clause, the Pinole store wasnot a "food store" within the contemplation of theparties' contract.We find' merit in the General Counsel's excep-tions to the judge'sdismissalof the 8(a)(5) allega-tion.We conclude that section 1.13 of the FoodStore Agreement does constitute a waiver of theEmployer's right to insist on an election when con-fronted with the Union's documented claim of ma-jority status.The judge reasoned that nothing insection 1.13 refers to waiver of the right to a Boardelection or to any alternative means of proving ma-jority and refused to infer such a waiver. The factthat section 1.13 does not explicitly waive the Re-spondent's right toinsist onan election is not de-terminative. The Board has held that the only rea-sonable interpretation,which saves after-acquiredstore clauses from meaninglessness, is as a waiverof the employer's right to a Board-ordered elec-tion.3 Thus, the Board has interpreted such clausesto require, on proof of majoritystatusby a union,recognition and extension of the current collective-bargaining agreement to the new operation.The title of section 1.13 is "NEW STORESAND REMODELS" (emphasis added). Section1.13 of the Food Store Agreement delays applica-tion of the other provisions of the Food StoreAgreement, including section 1.1, the recognitionclause,to new stores for a period of 15 days afterthe new store opens. We find that, after the 15-daywindow period, the Respondent was contractuallyobligated to recognize Local 1179 and extend thecurrent collective-bargainingagreementto the newPinole store on Local 1179's showing of majoritystatus.4The judge erred in holding that section 1.13 wasnot an after-acquired stores clause because it failsto specify the method by which the required show-ing of majority status will be made. Once an em-ployer has waived its right to insist on a Boardelection by entering into a contractcontaining anafter-acquired stores provision, it is obligated torecognize the union if the union presented it withconcrete evidence of support by a majority of theemployees in the group to be addedto the existing3 See Jerry'sUnited Super,289 NLRB 125 (1988), Kroger Co, 219NLRB 388 (1975)° In view of the title of sec 1 13 and the references to "new" stores,we cannot agree with the judge that that section "may simply refer toremodels where the [Charging Party is] already the representative andprovide a 'window' for bargaining unit work to be performed by nonumtworkers "229unitsWithout any evidence of impropriety or mis-conduct in the solicitation of the authorizationcards, the Respondent flatly rejected the profferedthird-party card check as proof of Local 1179's ma-jority, and clearly breached its obligation to recog-nizeLocal 1179 at its Pinole store on a showing ofmajority status.We also disagree with the judge's conclusionthat,assumingsection 1.13 was found to constitutea valid after-acquired stores clause, the Pinole storeas a combination food store-drugstore was not anafter-acquired store within the contemplation of theparties'contract.The record establishes that al-though the Pinole store is larger and stocks largerquantities and a wider selection of merchandise, thestore is operated and stocked by the Respondent inmuch the samemanner asthe Respondent's smallerstores. In the Pinole store, as in the Respondent'sother retail food stores, food items and nonfood,general merchandise are interspersed. All merchan-dise, food and nonfood, is checked out through thesame cash registerarea.Food and nonfood clerks,who work side by side at Pinole and at the Re-spondent's other stores, perform essentially thesame duties:coding,marking, and stacking mer-chandise. The difference in the supervisory hierar-chy of the Pinole store, compared to the Respond-ent's other stores, appears to be due to the greatersize of the Pinole store rather than to any differ-ence in employee duties or working conditions. Wefurther note that the Food Store Agreement de-fines"non-food and general merchandise" and"non-food or general merchandise work," in con-templation that signatory employers would sellnonfood, general merchandise. There is uncontra-dicted evidence that other combination stores, simi-lar to the Pinole store, operated by other employ-ers within the multiemployer, countywideunit, arecovered by the Food Store Agreement. Underthese circumstances, we conclude that the Pinolestorewas an after-acquired store within the mean-ing of section 1.13 of the parties' contract and that,pursuant to that provision, the Respondent was ob-ligated to recognize Local 1179 as the exclusivebargaining representative of the Pinole store em-ployees and to extend the Food Store Agreementto those employees, on a showing of majority sup-port.The Respondent's statutory duty to recognizeLocal 1179 as the representative of the Pinole storeemployees and to apply the Food Store Agreementto the new operation arises only on presentation byLocal 1179 of concrete evidence of support by a'JosephMagnin Co,257 NLRB 656 (1981), enfd 704 F.2d 1457 (9thCir 1983) 230DECISIONSOF THE NATIONALLABOR RELATIONS BOARDmajority of the Pinole store employees. Therefore,itisnecessary to determine whether Local 1179had obtained an actual card majority on January 8,1982, the date the demand for recognition wasmade.6 The Respondent and the General Counselmake various contentions in their briefs as to thenumber of unit employees at Pinole and thenumber of valid authorization cards. The record in-dicates that on the date the demand for recognitionwas made, Local 1179 had in its possession 87 au-thorization cards.The Respondent contends thatemployee John Bettencourt's card is ambiguousand should be excluded.? The Respondent furthercontends that the Local 1179 authorization cards ofthe nine employees who signed the petition circu-lated by Pinole employee William Purcell shouldbe excluded because the petition revoked the previ-ously signed authorization cards.Local 1179 began to solicit authorization cardsfrom the Pinole store employees in mid-September1981, and continued to do so into January 1982.The Purcell petition, circulated between December5 and 10, 1981, reads as follows:We the undersigned believe that we shouldhave the right to vote on whether or not ourStoreNumber 591 [Pinole] should be repre-sented by a Union with the election processbeing conducted by the National Labor Rela-tions Board.We revoke any union card we signedbefore.The judge concluded that the petition did notrevoke the previously signed Local 1179 authoriza-tion cards because it had "no legal significance."We agree with the judge's conclusion that the Pur-cell petition did not revoke the previously signedauthorization cards but for a different reason." Therecord shows that the Purcell petition was neversent to nor received by Local 1179. It is well estab-lished that an authorization card cannot be effec-tively revoked in the absence of notification to theunion prior to the demand for recognition.9 Wealso reject the Respondent's assertion that even ifthe petition did not revoke the previously signedauthorization cards, "it cast sufficient doubt onthem to render them ambiguous and legally use-less." In this regard, we note that the authorizationo The judge made no findings regarding Local 1179's actual card ma-jority'Bettencourt's signed authorization card contains the following hand-written notation "This only means I would like a union in this stores[sic)but that's allI'm saym "8We find it unnecessary to rely on the judge's discussion concerningthe legal effect or "deceitful" nature of the petitione JamesHMatthews & CovNLRB,354 F 2d 432, 438 (8th Cir 1965),certdenied 384 U S 1002 (1966) See alsoNLRB v Southbridge SheetMetal Works,380 F 2d 851, 856 (1st Cir 1967)card clearly indicated the signer's intent to desig-nate Local 1179 as his or her bargaining represent-ative; but it is not at all clear whether an employeesigning the petition for an election was repudiatinghisown support for Local 1179 or whether hesimply thought that announcingan intentto revokehis card within the compass of such a petitionwould somehow make it possible for all to vote.Hence, in relying on the rule, noted above, thatrevocations are not effective until received by theunion, we are not disregarding a clearly expressedemployee choice against representation by Local1179.Accordingly, we conclude that the cards ofthe nine employees who subsequently signed thePurcell petition should be counted toward theUnion's majority. Even excluding the Bettencourtcard, Local 1179 had 86 valid authorization cardson the date the demand for recognition wasmade. 10In itsbrief, the Respondent concedes that themaximum number of potential unit employees atPinole as of January 8, 1982, is 163 employees. TheGeneral Counsel asserts that there were no morethan 153 nonsupervisory clerk employees whowould have been represented under the Food StoreAgreement, had the Respondent extended recogni-tion to Local 1179. The parties' briefs raise issuesconcerning whether certain positions should be ex-cluded from the unit as supervisory or professionalemployee positions. In light of our finding thatLocal 1179 had 86 valid authorization cards, how-ever, it is unnecessary to resolve these issues be-cause the Union would have had a clear majorityeven if the number of unit employees was as highas 163. Accordingly, we conclude that the Re-spondent violated Section 8(a)(5) and (1) by failingto recognize the Union on January 8, 1982, whentheUnion represented a majority of the Pinolestore employees, and by failing to apply the FoodStore Agreement to those employees.3.We agree with the judge that the Respondentviolated the Act by recognizing the IndependentAlphaBetaWorkers Association on March 2, 1982,and by executing collective-bargaining contractswith it on March 11, 1982, but we do not rely onhis rationale. In light of our finding that the Re-spondent was obligated to recognize Local 1179 onJanuary 8, 1982, and apply the Food Store Agree-ment to the Pinole store employees, we further findthat the Respondent's conduct in thereafter recog-nizing another labor organization and executingcollective-bargainingagreementswith it violated10 The Respondent did not otherwise challenge the validity of the au-thorization cards relied on by Local 1179 to establish majority statusWedo not pass on the validity of Bettencourt's card ALPHA BETA COSection 8(a)(2) and (1) of the Act. SeeAmericanPacific ConcreteCo., 262 NLRB 1223, 1226 (1982),enfd. 709 F.2d 1514 (9th Cir. 1983).4.The Respondent excepted to the judge's find-ing that it violated Section 8(a)(1) of the Act by re-fusing to disavow the antiunion petition circulatedby employee William Purcell which purported torevoke Local 1179's authorization cards signed byitsPinole store employees. i iWe find merit to thisexception.There is no evidence that the Respondent knewof or authorized the circulation of the petition byPurcell or that the employees might reasonably be-lieve that the Respondent condoned or had author-ized Purcell's activities.The record contains un-controverted testimony by Purcell and Pinole UnitManager Danner that the Respondent did not learnof the petition until sometime after the originalcomplaint was filed in this case. Purcell had beenreferred to as "Bill Brazil" in the original com-plaint issued on November 27, 1981. In response toquestioning byDanner to determine who "BillBrazil" was, Purcell revealed that he had been so-liciting employee signatures on his petition. Purcellgave the petition to Danner who then forwarded itto the industrial relations department. The Re-spondent did not use the petition for any reasonother than to assert at the hearing that Local 1179lacked majority status. Under these circumstances,the acceptance of the petition by the RespondentdoesnotretroactivelyconstitutePurcellanagent.12Accordingly, we reverse the judge's find-ing of an 8(a)(1) violation based on the Respond-ent's failure to disavow the Purcell petition.REMEDYHaving found that the Respondent has engagedin violations of Section 8(a)(5), (3), (2), and (1) ofthe Act, the Respondent shall be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of theAct. The affirmative action shall include an orderrequiring the Respondent to offer the San Pabloemployees who would have been transferred butfor the Respondent's unlawful discrimination posi-tions of employment at the Pinole store, withoutprejudice to their seniority or any other rights orprivileges, displacing, if necessary, any Pinole em-i l The judge concluded that Customer Service Manager Purcell wasan employee, rejecting the General Counsel's contention that the custom-er service manager had supervisory authority The General Counsel ex-cepted to the judge's findingWe agree with the judge's determinationfor the reasons set forth in his decision and find it unnecessary to rely onthe alternative theory that even if Purcell was a supervisor, as a probablebargaining unit member, the Respondent would not be responsible for hisconduct"DietzDietz Forge Co ,173 NLRB 19 (1968)231ployee in order to provide work for the discrimina-tees. In addition, the Respondent shall be requiredtomake the discriminatees whole for any loss ofearningsand other benefits, and any additional ex-penses they may have incurred as result of the dis-crimination practiced against them, with interest."To remedy the 8(a)(5) violation, the Respondentshall be ordered to recognize and bargain with theUnion, on request, as the exclusive representativeof all Pinole store employees in the appropriateunit as specified in the parties' collective-bargainingagreement; on request, apply and extend the 1980-1983 collective-bargainingagreementto the unitemployees at the Pinole store with retroactiveeffect from and after January 8, 1982, the date theUnion attained its majority among the Pinole storeemployees; and to make the unit employees at thePinole store whole for any loss of pay and benefitsresulting from the Respondent's failure to apply theterms and conditions of such collective-bargainingagreement to them, with interest.14The Respondent shall also be ordered to ceasegiving effect to the collective-bargaining agree-ments it executed with Independent Alpha BetaWorkersAssociation.However, nothing hereinshall authorize or require the withdrawal or elimi-nation of any wage increase or other benefits ortermsand conditions of employment that may havebeen established pursuant to the performance ofthose agreements. The Respondent shall reimburseallpresent and former employees, who may havebeen coerced into membership in the IndependentAlpha Beta Workers Association by virtue of theunion-security clauses contained in these collective-bargaining agreements with the Association, formoneys paid by or withheld from them on or afterMarch 11, 1982, the date the agreements were exe-cuted,with interest computed in the manner pro-vided inNew Horizons for the Retarded,supra. 15 Ingeneral, employees who joined or signed authoriza-tion cards for Independent Alpha Beta WorkersAssociation prior to the execution of the collective-bargaining agreements onMarch 11, 1982, are13 The Respondent shall pay backpay as prescribed inOgle ProtectionService,183NLRB 682 (1970), enfd 444 F 2d 502 (6th Cir 1971) Fur-ther, in accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after January 1, 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 US C § 6621 Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendment to 26 U S C § 6621), shall be computed in accordance withFloridaSteelCorp,231 NLRB 651 (1977)14 See fn 13, supra Interest applicable to any trust fund contributionsthat the Respondent has failed to make shall be paid in accord with thecriteria set forth inMerryweather Optical Co,240 NLRB 1213 (1979)is SeeHuman Development Assn ,293 NLRB 1228 (1989),Unit TrainCoal Sales,234 NLRB 1265 (1978) 232DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfound not to have been coerced into member-ship.16In view of the closing of the San Pablo store, weshall provide for mailing the notice to the formerSan Pablo employees.CONCLUSIONS OF LAW1.The Respondent, Alpha Beta Company, is anemployer engaged in commerce within the mean-ing of Section 2(2) of the Act.2.United Food and Commercial Workers Inter-nationalUnion, AFL-CIO, Local 1179 and Inde-pendent Alpha Beta Workers Association are labororganizations within the meaning of Section 2(5) ofthe Act.3. In August 1981, the Respondent violated Sec-tion 8(a)(3) and (1) of the Act by refusing to trans-fer any of its San Pablo retail salesclerks to itsnewly opened store in Pinole in order to obtaincontractual concessions from Local 1179.4.All employees working in the Respondent'sretail food stores within the geographical jurisdic-tion of Local 1179, except meat department em-ployees and supervisors within the meaning of theNational Labor Relations Act, constitute a unit ap-propriate for the purposes of Section 9(b) of theAct.5.Since January 8, 1982, Local 1179 has beenthe exclusive collective-bargaining representativeof the Pinole store employees in the unit found tobe appropriate in Conclusion of Law 4, above, forthe purposes of collective bargaining within themeaning of Section 9(a) of the Act.6.By refusing, on or after January 8, 1982, torecognize and bargain with Local 1179 as the col-lective-bargaining representative of the employeesat the Pinole store, as part of the appropriate unit,the Respondent violated Section 8(a)(5) and (1) ofthe Act.7.By refusing, on or after January 8, 1982, toapply and extend to the employees at its Pinolestore, as part of the appropriate unit, the existingcollective-bargaining agreement it has with Local1179, the Master Food Store Agreement, the Re-spondent violated Section 8(a)(5) of the Act.8.By recognizing the Independent Alpha BetaWorkers Association, on March 2, 1982, and there-after executing collective-bargaining contracts withiton March 11, 1982, the Respondent violated Sec-tion 8(a)(2) and (1) of the Act.9.The unfair labor practices found above areunfair labor practices affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.I6 IbidORDERThe National Labor Relations Board orders thatthe Respondent, Alpha Beta Company, San Pabloand Pinole, California, its officers,agents,succes-sors, and assigns, shall1.Cease and desist from(a)Refusing to transfer employees from existingstores to newly opened stores in order to obtaincontractual concessions from a labor organization.(b)Refusing to recognize and bargain withUnitedFood and Commercial Workers Union,AFL-CIO, Local 1179, as the exclusive representa-tive of their employees in their Pinole, Californiastore, as part of the unit found appropriate herein.(c)Recognizing or bargaining with the Inde-pendent AlphaBetaWorkers Association as therepresentative of the Respondent's Pinole retailsales employees unless and until that labor organi-zation has been certified by the National Labor Re-lations Board as the exclusive bargaining represent-ative of those employees.(d)Giving effect to its contracts of March 11,1982, with Independent AlphaBetaWorkers Asso-ciation or to any extension, renewal, or modifica-tion of it; provided, however, that nothing in thisOrder shall authorize or require the withdrawal oreliminationof any wageincreaseor other benefits,terms, and conditions of employment that mayhave been established pursuant to the performanceof those contracts.(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of rights guaranteed them by Section 7 ofthe Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer those former San Pablo store employ-ees,who would have been transferred to the Pinolestore in the absence of the Respondent's discrimina-tory conduct,immediateemployment in the samepositions inwhich they would have been hiredwithout the discrimination against them or, if thosepositions no longer exist, in substantially equivalentpositions,without prejudice to their seniority orany other rights or privileges and make themwhole for any loss of earnings and other benefits,and any additional expenses incurred as a result ofthe discrimination against them, in the manner setforth in the remedy section of this decision.(b)Remove from its files any reference to theunlawful refusal to transfer and notify the employ-ees in writing that this has been done and thatactionwill not be used against them in any way.(c)On request, recognize and bargain collective-lywith United Food and Commercial Workers ALPHA BETA CO.Union,AFL-CIO, Local 1179, as the exclusiverepresentative of its employees at its Pinole, Cali-fornia store, as part of the appropriate unit.(d)On request, apply and extend to the employ-ees at its Pinole, California store, as part of the ap-propriate unit, the parties' 1980-1983 collective-bargaining agreement, with retroactive effect fromand after January 8, 1982.(e)Make whole the unit employees at the Pinole,California store for any loss of earnings and otherbenefits that they may have suffered by reason ofthe unfair labor practices engaged in by the Re-spondent in the manner set forth in the remedy sec-tion of this decision.(f)Reimburse all present and former unit em-ployees, except those who joined or signed authori-zation cards for Independent Alpha Beta WorkersAssociation prior to the execution of the collective-bargaining agreements onMarch 11, 1982, formoneys paid by or withheld from them on or afterMarch 11, 1982, for initiation fees, dues, or otherobligations of membership in the Association, withinterest computed in the manner provided in theremedy section of this decision.(g) Preserve and, on request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reportsand all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(h) Post at its Pinole, California store copies ofthe attached notice marked "Appendix." 17 Copiesof the notice, on forms provided by the RegionalDirector for Region 32, after being duly signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and be maintained for 60 consecutive days inconspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(i)Mail a copy of the attached notice marked"Appendix" 18 to all former San Pablo employeeswho were employed by the Respondent immediate-ly prior to the closing of the store. Copies of thenotice on forms provided by the Regional Directorfor Region 32, after being signed by the Respond-ent's authorized representative, shall be mailed im-mediately upon receipt.17 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "18 See fn 17, supra233(j)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.In recognition of these rights, we notify youthat:WE WILL NOT refuse to transfer employees fromour San Pablo, California store to our Pinole, Cali-fornia store in order to obtain contractual conces-sions from United Food and Commercial WorkersUnion, AFL-CIO, Local 1179, at Pinole.WE WILL NOT refuse to recognize and bargaincollectivelywithUnited Food and CommercialWorkers Union, AFL-CIO, Local 1179, as the ex-clusive representative of our employees at ourPinole, California store, as part of the appropriateunit noted below with respect to wages, hours, orany other terms of conditions of employment:All employees working in the Employer'sretail food stores within the geographical juris-diction of the Union except meat departmentemployees and supervisors within themeaningof the National Labor Relations Act.WE WILL NOT recognize or bargain with Inde-pendent Alpha Beta Workers Association as therepresentative of our Pinole, Californiaretail salesemployeesunless anduntil that labor organizationhas been certified by the National Labor RelationsBoard as the exclusive bargaining representative ofthose employees.WE WILL NOT give effect to our contracts ofMarch 11, 1982, with Independent Alpha BetaWorkers Association; provided, that nothing in thisDecision and Order shall authorize or require thewithdrawal or elimination of any wage increase orother benefits, terms, and conditions of employ- 234DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDment that may have been established pursuant tothe performance of such contracts.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of any rights guaranteed by the Na-tional Labor Relations Act.WE WILL offer those former San Pablo store em-ployees,who would have been transferred to thePinole store but for our discriminatory conduct,immediate employment in the same positions inwhich they would have been hired absent the dis-crimination against them or, if those positions nolonger exist, in substantially equivalent positions,without prejudice to their seniority or any otherrightsor privileges, andWE WILL make themwhole, with interest, for lost earnings, benefits andexpenses they may have suffered as a result of ourrefusal to transfer them in August 1981.WE WILL notify each of them that we have re-moved from our files any reference to our unlawfulrefusal to transfer and that action will not be usedagainst them in any way.WE WILL, on request, recognize and bargainwithUnitedFood and CommercialWorkersUnion,AFL-CIO, Local 1179, as the exclusivebargaining representative of all employees in theappropriateunit asset forth above.WE WILL, on request, apply our 1980-1983 col-lective-bargaining agreementwithUnitedFoodand Commercial Workers, AFL-CIO, Local 1179,the Food Store Agreement, to the employees inour store located in Pinole, California, as part ofthemultistore appropriate unit described above,with retroactive effect from January 8, 1982.WE WILL make our employees at our Pinole,California store whole for any loss of earnings andother benefits resulting from our unfair labor prac-tices, plus interest.WE WILL reimburse all present and former unitemployees except those who joined or signed au-thorizationcards for Independent Alpha BetaWorkers Association prior to the execution of thecollective-bargainingagreements onMarch 11,1982, for moneys paid by or withheld from themon or after March 11, 1982, for initiation fees, dues,or other obligations of membership in the Associa-tion,with interest.(Bunch & Andrews),of San Francisco, California, forthe Retail Clerks.Cy Epstein(withGlenn Alex,on brief) andJanet Vales,ofAlameda,California,President of the IndependentAlpha Beta Workers Association, for the Independent.DECISIONSTATEMENT OF THE CASEJAMES M. KENNEDY, Administrative Law Judge. Thiscase was heard at Oakland, California, on 11 trial daysbetween April 20 and May 19, 1982, pursuant to anamended complaint issued by the Regional Director fortheNational Labor Relations Board for Region 32 onMarch 25, 1982, the original having been issued on No-vember 27, 1981, and which is based on a charge filed byUnitedFood and Commercial Workers InternationalUnion, AFL-CIO, Local 1179 (either the Retail Clerksor Local 1179) on October 6, 1981,1 and twice amendedthereafter.The complaint alleges that Alpha Beta Com-pany (Respondent) has engaged in certain violations ofSection 8(a)(1), (2), (3), and (5) of the National LaborRelations Act (the Act)Issues1.Whether or not Respondent refused to transfer em-ployees from its San Pablo store upon its closing to itsnew Pinole store because of union representation consid-erations2Whether or not Respondent refused to grant recog-nition to the Retail Clerks at its Pinole store in breach ofthe bargaining obligation.3.Whether or not Respondent thereafter granted rec-ognition to the Independent Alpha Beta Workers Asso-ciation (the Independent) at a time when it was not privi-leged to do so, and4.Whether it committed certain acts interfering with,restraining, and coercing employees in the exercise oftheir Section 7 rights independent of the foregoing ques-tions 2All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of all parties.On the entire record of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowingALPHA BETA COMPANYDavidMillerandRaoul Thorbourne,for the GeneralCounsel.Henry F TelfeianandPatrickW. Jordan (McLaughlin &Irvin),of San Francisco, California, for the Respond-ent.Thornton C Bunch Jr.(withAnne H. Andrewson brief)(Nykodym, Epstein & Bonouich),of Pinole, California,'All dates herein refer to 1981 unless otherwise indicated2 In fn I of this brief, counsel for the General Counsel has moved towithdraw par 7(c) and 6(a)(2) of the complaint relating to the dischargeof Ronald Aragon and the alleged encouragement of employees to formtheir own union In In 4 he has moved to strike from the complaint thenames of alleged San Pablo employees Serb, Cates, and David Johnson,conceding they were not employed there when the store closed Thosemotions are granted At the hearing, pars 7(b) and (d) were withdrawnIn addition I dismissed from the bench, as unsupported by any evidence,par 6(a)(1), a portion of par 6(b)(1) relating to September 10, and a por-tion of par 5 alleging Mike Hendrix to be a supervisor, but letting standthe allegation regarding his agent status ALPHA BETA CO235FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent admitsit is aDelaware corporation whichoperates a chain of supermarkets throughout CaliforniaIt furtheradmitsthat during the past year, in the courseand conduct of itsbusiness its grossvolume exceeded$500,000 and it annually purchases goods andmaterialsvalued in excess of $500,000 from sources outside Cali-fornia.Accordingly it admits, and I find, that it is an em-ployer engaged in commerceand ina business affectingcommerce within the meaning of Section 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATIONSINVOLVEDRespondent admits, and I find, both the Retail Clerksand the Independent to be labor organizations within themeaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. BackgroundWhile the record is not clear regarding the exactnature of the ownership interests, it appears that Re-spondent is a division of American Stores. It further ap-pears thatsometimein 1979 Skaggs Drug Company pur-chased a controlling interest in American Stores and sub-sequently influenced the creation of the so-called "com-bination" or "combo" store concept. A "combo" store ismuch larger than an ordinary supermarket, even largerthan so-called "expanded" stores. In addition to offeringwider varieties of groceries, a "combo" store incorpo-rates anentiremodern drug store selling a wide varietyof nongrocery items.The Pinole store, which opened forbusinessin earlyAugust, was the first "combo" store in Northern Califor-nia.Respondent's oldest Northern California store waslocated in San Pablo. The two stores were quite close,both being adjacent to Interstate 80 and approximately 5miles, or two freeway exits, apart. Respondent closed itsSan Pablo store nearly simultaneously with the openingof Pinole.The San Pablo store was part of a multistore collec-tive-bargaining unit represented by Local 1179. Thatunionrepresents Respondent's retail clerks at each of itsstores in Contra Costa County. In addition, sister localsrepresent,on a similarmultistore basis, the employees atRespondent's stores located throughout the remainder ofthe San Francisco-Oakland-San Jose area.Collective bargaining here has been describedas multi-employer, multiunion, as well, for Respondent, like otherchains in the area, is represented by Food EmployersCouncil,On a multiemployer,multiunionbasis,themasteragreement reached by the parties in the Bay Areaisknown as the "Food Store Agreement." In ContraCosta County however the only actual signatory partiesare Local 1179 and the Food Employers Council. Thecurrent agreement is effective from January 1, 1980, toFebruary 28, 1983.It appears that at least insofar as Respondent is con-cerned, whenever it has opened a new store in the BayArea, it has regularly recognized the appropriate UFCWlocal covering the county in which the new store was lo-cated.Recognition was normally granted without proofof the union's majority status. Indeed, that appears tohave been the standard practice of all the chains who aremembers of Food Employers Council. Not until recentyears, according to the testimony of Food Employers of-ficials, have a few chains begun asking for proof of ma-jority status.The current Food Store Agreement contains a newlynegotiated clause, paragraph 1 13 which reads in perti-nent part:NEW STORES AND REMODELS: . . . Not-withstanding any language to the contrary con-tained in this agreement between the parties, it isagreed that this agreement shall have no applicationwhatsoever to any new food market or discountcenter until fifteen (15) days following the openingto the public of any such new establishment . . . .. . . The Employer shall staff such new or re-opened market with a combination of both currentemployees and new hires, in accordance with cur-rent industry practices of staffing such stores with acadre of current employees possessing the necessaryskills,abilityand experience, plus sufficient newhire [sic] to meet staffing requirements. .. .As can be seen, the clause by its title relates specifical-ly to new stores and remodels. It permits an employer toignore the collective-bargaining agreement for the first15 days the establishment is open. It does, however, re-quire the employer initially to staff the store with a rea-sonable number of current employees. In addition, theemployer is permitted to hire new employees.The Union and the General Counsel contend that afterthe 15-day "window" expires, the new store, by virtue ofthe clause, and on proof of majority, is automatically in-corporated into the multistore bargaining unit. Thus theyassert that the clause is a relatively ordinary "after ac-quired store" clause. Respondent, on the other hand,argues that the clause does nothing more than to providethe employer with the opportunity initially to stock thestore and operate it free of the contract obligations forthe first 15 days It argues that the clause should not beinterpreted as being broader than that.Both parties agree that the clause, in accordance withgood business practice, also requires/permits an employ-er opening a new facility to bring in experienced em-ployees from other stores to staff and train new employ-ees.Whether those transfers are considered temporary orpermanent appears to be discretionary as is the numberof new hires.The Pinole store had been under construction sincesometime in 1980. It was not, however, until May 1981thatRespondent's officials began concerning themselveswith staffing it. In May, believing the store to be signifi-cantly different than its ordinary supermarkets, Directorof Labor Relations Rick Hinshaw had a breakfast meet-ingwith Retail Clerks President Bill Henderson at theEdgewater Hyatt House. Hinshaw explained the conceptof the "combo" store and told Henderson that such 236DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDstores had been opened in Las Vegas, Nevada. He saidthere had been a dispute between the UFCW local thereand Respondent lasting for 6 months which had been re-solved only after that union had made some concessions.Hinshaw explained that due to the size of the Pinolestore, as well as differences in the chain of supervision,Respondent, prior to recognizing the Retail Clerks,would insist on concessions similar to those made in LasVegas and that without them some kind of confrontationwould occur. According to Henderson, Hinshaw toldhim the needed concessions would be in the area of man-agement exclusions from the bargaining unit and lowerrates of pay for the employees working on the "drugside " In addition, according to Henderson, but deniedby Hinshaw, Hinshaw observed that Respondent's laborrelations department was going to take a tougher stancewhere necessaryas a resultof the purchase by Skaggs;indeed, the Las Vegas dispute supposedly was the resultof that policy change.Henderson says he replied that because this was thefirst store of its kind in Northern California and the firsttime an employer had asked for such concessions, hewould not make the decision himself but would refer thequestion to the Bay Area Clerks Council, a committee ofUFCW locals which are parties to the Food StoreAgreement.That meeting occurred in July. Shortly thereafter Hen-derson advised Hinshaw the Council had taken the posi-tion that it would not make concessions or deviate fromthe Food Store Agreement. He said he was bound toadhere to that position.In the meantime,beginning in June, and knowing therewas a dispute developing between the Retail Clerks andmanagement regarding contract coverage at Pinole, Re-spondent's districtmanager, Steve Giordano, togetherwith the personnel department and the Pinole "unit man-ager,"Monty Danner,3 met for the purpose of determin-ingwhich employees would be assigned to open thePinole store. The decisional process continued even afterthe store opened on August 30.Simultaneously, the San Pablo store was in the processof being closed No official announcements were madeuntil it actually closed although many employees, but notall,were aware of rumors that the store soon would beBecause of the rumors, a number of employees had filedtransfer requests asking to be sent to Pinole. When StoreManager Rich Peterson ran out of transfer request forms,others asked him orally for transfer to Pinole.When the San Pablo store was actually closed onAugust 15 (although a few employees worked in theclosed store, performing merchandise transfer and clean-up work for a week thereafter), all the employees weretransferred to other stores within the jurisdiction of theContra Costa County UFCW, Local 1179.4On August 30, according to Danner, the Pinole storeopened with approximately 425 employees. He testifiedthat this complement, which does not total 425, included40 checkers, 20 bakery clerks, 125 courtesy clerks (as-signed to the grocery side), 65 drug clerks, 15 meatcut-ters, and 5 custodians.-'B.Management's Statements1.To San Pablo employees regarding transferringto PinoleBecause of the rumors that San Pablo would close,many of those employees began to take steps to ensurecontinued employment. The parties stipulated that 10employees filed transfer requestss and there is testimonythat others were filed but those appear to have been lostin the shuffle. It should be observed that although it isRespondent's practice to insist on the finding of a trans-fer request form, several employees testified that theyhave been voluntarily transferred at various times intheir careers without filing one. In addition there is testi-mony that the San Pablo store's supply of forms becameexhausted.Moreover, bookkeeper Lupe Feliciano testi-fied that when she filed her transfer request in June withSan Pablo Store Manager Rich Peterson, he told her itwas unnecessary because all the San Pablo store employ-eeswould be sent to Pinole Later, after Peterson hadapproved her request, she saw it unsent in his office. Sheasked him to send it to headquarters in Milpitas. He toldher he would but repeated that a transfer request was un-necessary. 7In June San Pablo Produce Manager Ronald WhiteaskedRespondent'sproduce specialistDana Green,White's district supervisor, about transferring to Pinole.Green asked what job White wanted and White asked tobecome the head of the produce department. Green toldWhite that Linda Pastor, the produce department manag-er in Livermore, had already been selected. White, un-aware of the pending closure, said he thought he wouldstay in San Pablo. A few days later Green informedWhite that San Pablo was being closed. White said noth-ing at that point. On June 20 he suffered an industrialinjury and was off work until late August.Sometime in July, while still on injury leave, Whitehad occasion to go to Pinole. He testified he askedDanner if he could come to Pinole as "second man."Danner replied the only people he was sure of were thedepartment heads. He then told White, "They plan toopen th[e]store nonunion,and if they[do] open it non-union, they wouldn't use any Alpha Beta people orRetail Clerks to open the store." Although White's quo-tation of Danner is perhaps imprecise I understand histestimony to mean that Danner said that no Local 1179-9 In a "combo"store the unit manager is the highest management bff-cial in the store Immediately beneath him are the grocery departmentand the drug department managers By way of comparison,the grocerymanager's duties in the "combo"store are the same as those of a storemanager in an ordinary supermarket4The sole exception appears to have been bookkeeper Lupe FelicianoShe had only been in San Pablo for 3-1/2 months and was transferred tothe San Leandro store,located inAlameda County,whose employees arerepresentedby UFCW Local 8705That it does not total 425 is of no consequence, all agree that thistotal is reasonably accurate In addition, there were several pharmacistsand office clericals The meatcutters and custodians are represented sepa-rately by different labor organizations and are not involved in this dis-puteAlthough the Retail Clerks may have initially sought to representthe pharmacists, there is testimony that that interest was abandoned inAugust6One, Serb, was transferred long before the store closed'Peterson was not called as a witnessto testify ALPHA BETA COrepresented individuals would be transferred to the store.Danner denies White's testimony.Sometime thereafter, whileWhite was still on leave,he returned to the Pinole store where he encounteredGreen He says he asked Green if he was "going to stillget to come to Pinole as second man." He says Greentold him "as soon as they solve `the problem"' Whitewould be coming to Pinole as second man.Green generally denies the conversations and has anentirely different version. He agrees that White asked ifhe could be considered as the Pinole produce managerand agrees that he relayed White's interest to DistrictManagerGiordano.When Green told Giordano ofWhite's interest,Giordano chuckled in disbelief. Later,Green said, after Pastor had been selected, White tele-phoned him saying he had learned of Pastor's selectionand no longer wanted to go to Pinole as a second manfor he did not wish to work with a woman. He said hewas not impressed with Pastor's "wet rack" in Liver-more. Green says he relayed that to Giordano. He deniesany other conversations with White and further deniesever tellingWhite that he could go to Pinole as secondman when the "union problem" was settled.White rejoins, testifying that he never told Green thathe would not work with a woman, he never mentionedPastor's "wet rack" at Livermore and would not havedone so because he had never been to her store. Further-more,White points out, he has worked for and withwomen in the past, including Pinole's current grocerymanager, Cheryl Harrington. Indeed, his then assistant inSan Pablo was a woman.Elvena Johnson had been employed by Respondent atSan Pablo for 14-1/2 years. She was Local 1179's stew-ard at that store when it closed. Johnson testified that onJuly 27 she saw Distnct Manager Giordano at SanPablo. By then she knew the store was to be closed andasked Giordano if "we" were going to Pinole She saysGiordano replied he "didn't think so because they werehaving a labor dispute." Giordano went on to say that hewould not let the San Pablo employees "starve" andthey were not to worry. According to her, Giordanosaid that the employees would be transferred to otherstores. 11Similarly, bookkeeper Madeline Riley, on the closureof the San Pablo store, was transferred to Concord. Hernew manager, McMillan, told her the transfer was tem-porary. About 2 weeks after Pinole opened, Riley calledGiordano to talk to him about the nature of her Concordtransfer, saying she wanted to work in Pinole. She hadearlier filed a transfer request She says Giordano toldher that matters were still unresolved with Local 1179regarding Pinole and they were still negotiating. She re-plied she understood, but the commute to Concord wasbothering her. Giordano told her he would contact herpersonally "when matters were settled" and she couldwork in Pinole. Giordano denies Riley's testimony,saying that when they spoke on the telephone in mid-September she asked about transferring to Pinole but he8In a preheatingaffidavit, Johnson reported Giordano as only sayinghe could not tell her whether she was going to Pinole237replied that he had decided to send no San Pablo em-ployees to Pinole.The other San Pablo bookkeeper, Lupe Feliciano, wastransferred to San Leandro, in the jurisdiction of UFCWLocal 870. The store manager there was Rich Petersonwho had been her manager at San Pablo before it closed.Feliciano testified that Peterson told her she would onlybe at San Leandro for 2 weeks. She, too, had filed atransfer request.Earlier,while at San Pablo, Petersonhad told her the transfer request was unnecessary as allthe people from San Pablo would be going to Pinole.Later, in mid-September, several weeks after Pinole hadopened, having heard nothing regarding her transfer, shetelephoned the personnel department in Milpitas. Thereshe spoke to the individual who had interviewed her forher initial hire some months before, Personnel SpecialistMike Hendrix.9Feliciano asked him when she was going to Pinole.Hendrix told her that she would not be going to Pinole,that San Leandro was now her permanent store. Shebecame upset and began to argue saying she had beenled to believe she would get to go to Pinole. Hendrix re-plied, "Well, you are in the union and we are sendingnonunion people to that store until we get it settled." Fe-liciano,angered, hung up the phone. She then tele-phoned Giordano telling him that if she had known thatSan Leandro would be her permanent store she wouldnot have gone. Giordano replied, "Well, the reason youare not there [at Pinole] is because we still haven't nego-tiated a contract with your union and . . . you may getto go there once they get it settled " She asked whatwould happen to her. He told her not to worry about it,he had not forgotten the San Pablo employees. Duringthat conversation she referred to the fact that Hendrixhad said San Leandro was her permanent store. She re-callsGiordano saying Hendrix did not know what hewas talking about. 10Giordano has a different version of the conversation.He remembers Feliciano asking if she was going to betransferred to Pinole and says he replied, she was "luckyto have a job and that Peterson had taken her." He saidthere was no further conversation with her2.To Pinole employeesa.CharlotteMoore, prior to being assigned to Pinole,had worked for Respondent for about 9 years. She wasrepresentedby UFCW Local870 and worked in SanLeandro. She had recently received special training toprogram the scanners-a cash register system whichautomatically reads the product and records the price.She was hired in Pinole as the "UPC[Universal PriceCode]coordinator."She was selected for the job by Dis-trictManager Giordano and was interviewed by him9At the hearing I ruled that personnel department employees such asHendrix were not 2(11) supervisors, but were probably 2(13) agents SeeRed Oaks Nursing Home,241NLRB 444, 446 (1979) Hendrix, as aninterviewer and counselor would necessarily be seen as someone whospoke on management's behalf and must be considered Respondent'sagentRed Oaks,supra,J P. Stevens & Co,247 NLRB 420, 435 (1980)10Much later Feliciano filed a grievance over the matter and settled iton the basis of taking a layoff 238DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDabout a month before the store opened She remembersthat during the interview, sometime in July, Giordanoasked her how she felt about working withouta union.She replied she would be concerned about her fringebenefits.She remembers Giordano telling her that itwould only be temporary, that she would probably haveto withdraw from Local 870, but "as soon as it was set-tled [she] would be a member of 1179." He also told hertherewas a "very real chance that when the storeopened, there will be pickets on the front door." She re-membered Giordano saying that Retail Clerks PresidentHendersonwas being stubborn,was internationallyknown, had a reputation to uphold, and that Hendersonwas "the problem."Giordano testified differently.He said that in June1981 while at the San Leandro store Moore asked aboutthe UPC coordinator job at Pinole. He told her that hedid not know about it, that he had to visit the Las Vegas"combo" store first. Nothing more was said. Later, at hisrequest, he had a second conversation with her at PinoleDanner was present. Giordano said she asked about theUPC job and they discussed its description. She asked ifthere would be a union and he replied he did not know.She also asked if there would be pickets. He replied,"There may be." He denies saying anything to Moore re-garding her union membership or about how she feltworking in a nonunion store. He says he neither told hershe could withdraw from Local 870, nor told her thatshe would become a member of Local 1179. He deniesreferring to Henderson as either internationally knownor as stubborn. He claims he did not know Henderson.Moore's testimony is offered for two purposes first, toprove an allegation in the complaint [amended paragraph6(e)] asserting that it violated Section 8(a)(1) as condi-tioningMoore's tranfer to Pinde on her abandoningunion representation, second, as evidence of motive forRespondent's refusal to transfer San Pablo employees toPinole.I conclude that it is good evidence for the latter pur-pose, but fails as coercion of Moore. According to her,she and Giordano discussed the fact tht there was nounion at Pinole. He asked if that bothered her. When shereplied she would be concerned about her negotiatedfringe benefits, he said it was a matter of little concernbecause "as soon as [the dispute] was settled Local 1179would become her representative." He did say she wouldprobably have to withdraw from Local 870, but theremark is legally insignificant. First, she did not quoteGiordano as conditioning the UPC job on her withdraw-ing from Local 870. Second,his assessment was couchedin "probable" terms; and third, if Local 1179 had becomethe representative she would have, under the union shopclause, been required to ,loin. i i No doubt that wouldhave involved a simple transfer from one UFCW local toanother (within the same multiunion bargaining unit), lit-erallyresultingin a withdrawal from Local 870. I findnothing coercive in the statement, which was relativelyfactual.I IAll parties, including Moore, believed the Food Store Agreement ora close facsimile, would be applied to PinoleHowever, it is another instance, see section C, infra,where Giordano refers to resolution of the Pinole disputein favor of Local 1179. It is consistent with remarksmade to several San Pablo employees. To that extent,therefore,Giordano's denial isnot credited.b.Drug clerk Brenda Gilday testified that on October13 she spoke with Drug Manager Jack Ault. She wasworking in the aisles when Ault asked her for a unionapplication form saying, "Rumor has it you are passingapplications for the union." Gilday replied she knew ap-plication forms were being circulated but denied doing it.She recalls Ault saying to her that if she "got thechance, vote nonunion." He also told her to tell theother employees that UFCW benefits were "not thatgreat" and to tell other employees that initiation fees anddues were too high.Ault observed that Gilday had been laid off in Januaryfor lack of work. He denies telling her he knew she wassoliciting for the Retail Clerks. He testified he did notdiscuss union dues and fees with her and never told herthey were too high. He simply denies the conversationoccurred.Gilday also testified that on January 19 or 20, she anddrug clerk Sue Bradshaw went to Ault's office to discussa scheduling question. Both had had complaints that theywere working too many evenings. Bradshaw had earlierresolvedher scheduling problem throughDanner;Gilday had asked her to accompany her in dealing withAult.Gilday testified that during the conversation Aulttold them "to make sure we voted nonunion; that hedidn't like working ina unionstore because he had towork with "stewards and robots." If the Union got in, he"would leave." She says he also asserted that "because ofthe Union there will be layoffs which wouldn't be by se-niority." She says he told her layoffs should be done "bylot."Bradshaw, however, does not corroborate Gilday. SherecallsGilday asked her to come to the meeting "formoral support." She remembers GildaytellingAult thatshewas working too many nights. Ault replied he"would work with her on that." Bradshaw denies Aultsaid anything at all about the Retail Clerks, is certain hedid not tell them to vote against it or suggest that hewould quit if Local 1179 came in She further deniesAult said he did not likeunions.She says that the onlytime she ever discussedunionswith Ault was once inNovember when she asked him what was happeningwith the Retail Clerks. He replied he did not know.Again, Ault denies Gilday's testimony.Frankly, Gilday was unimpressive as a witness where-as both Ault and Bradshaw were quite sure of them-selves. Indeed, based on Bradshaw's description of theJanuary conversation,Imustconclude that Gilday, whomay have an ax to grind over her layoff, was fabricating.If she fabricated the January conversation, there is noreason to credit her regarding the October conversation,either.Accordingly, I conclude that the General Coun-sel's evidence regarding these incidents has been effec-tively rebutted and fails for lack of credible evidence. ALPHA BETA COC, Respondent's Asserted Reasons for NotTransferring Any San Pablo Employees to PinoleRespondent'sDistrictManager Giordano admits hemade the decision not to transfer any San Pablo employ-ees to Pinole This decision was made regardless ofwhether or not the San Pablo employees had actuallyfiled transfer requests.Indeed,all the transfer requestswhich were actually filed were approved by Giordano;some were also approved by Pinole Unit ManagerDanner;each had earlier been approved by San PabloManager Peterson.Giordano,explains that none of the approvals werefinal, but principally observes that he had only recentlybecome district manager and did not truly know thequalifications of the San Pablo employees.He says thatafterobserving the San Pablo store for a period ofmonths he decided Peterson's recommendations were nottobe trusted.He cites statistics regarding businessvolume and efficiency at San Pablo and asserts theydemonstrate that "as a group"the San Pablo comple-ment was unworthy of transfer to Pinole, which heviewed as a new,flagship store. He says he did not wantto transfer problems from an old store into a brand newstoreEven so, he concedes"as individuals" the San Pabloemployees were probably at least adequate,and somemight even have been good.But, he claims, the SanPablo employees were imbued with a less than an exem-plary attitude toward their work. He claims this mani-fested itself by the fact that the San Pablo store wasdirty, unprofitable,and had poor cash controlThus,Giordano concedes that at one point he hadmade a "tentative decision"to transfer some of the SanPablo employees to Pinole. He says he reviewed ap-proximately 50 transfer requests which were then on filealthough he needed between 300 and 400 employeesBut, approximately the first week in August Giordanoretreated and concluded that he did not wish to transferany San Pablo employees to Pinole after all. He says heand his boss, Bob Braley,Respondent's director of oper-ations for Northern California, and Labor Relations Di-rectorHinshaw had a meeting in Milpitas about thattime.Giordano says he called the meeting asking Hin-shaw to attend because he wanted to ask Hinshaw'sadvice regarding any legal problems he might have if hedid not transfer the clerks from San Pablo to PinoleGiordano says he informed Hinshaw and Braley of theproblems which he perceived with the San Pablo em-ployees and told them he did not want to transfer thoseclerks to Pinole. He says Hinshaw advised,"Legallythere is no problem if you take clerks from other storesand put them in there as well."On August 10, a meeting was held,apparently at thePinole store attended by Giordano and all the otherContra Costa County store managers,together with per-sonnel specialistHendrix.At this meeting virtually allthe San Pablo employees were distributed to otherContra Costa County stores None were sent to Pinole.The Pinole store, insofar as transfers are concerned,was largely staffed with employees from stores whoseemployees were represented by UFCW locals other thanLocal 1179. Respondent'sExhibit 29 lists 38 employees239who came from UFCW bargaining units at other stores.Of that number five came from two stores representedby Local 1179,Danville and San Ramon.Three of thoseemployees,Glavaris,Wellbrok,and Kawinski had earlierfiled transfer requests.One, Frampton,had not;the last,Gural,was a courtesy clerk who was on layoff status atSan Ramon;he was a newly hired employee.All the other transferees assigned to Pinole were rep-resented by other UFCW locals.Some were drawn fromstores which were great distances from Pinole.One em-ployee came from Stockton,at least 70 miles away.Some were drawn from areas north of San Francisco,such as Petaluma,San Rafael,Novato, and Santa Rosa;others came from the South Bay near San Jose,such asMountain View.One was from 115 miles further south,Salinas. Still others came from locations on the penin-sula, between San Jose and San Francisco,such as SanMateo. Most of the others came from Alameda Countyand the greater Oakland area,cities such as Alameda,Hayward,Fremont, Union City,and Milpitas(the head-quarters).Two more distant Alameda County stores ac-counted for the remaining transfers to Pinole. Thesewere Livermore and Pleasanton.Because of the configu-ration of the two counties,to commute to Pinole fromthe last two cities one must pass through most of ContraCosta County. Indeed,nearly all the other Contra CostaCounty stores are located on or near the same highway,Interstate 680,which would be the principal commuteroute for those going to Pinole from Pleasanton orLivermore.Of the 38 employees listed on Respondent'sExhibit 29, 29 did not file transfer requests for Pinole. Bythat observation I do not find that they did not want togo to Pinole, simply that,unlike many of the San Pabloemployees, they did not take the clerical step of filing atransfer request form.Some of those may have beenasked to go, others may have simply orally mentionedtheir interest.D. ThePinole StoreAs a combination food store-drug store, the Pinole fa-cility is far larger than an ordinary supermarket. Anormal Alpha Beta supermarket runs between 19,000 and23,500 square feet.So-called expanded stores are some-what larger. Ordinary Skaggs drug stores range between19,000 and 22,000 square feet. Pinole, unlike them, is58,000 square feet.It is not physically divided.Both drugand food items may be stocked in the same areas of thestore.There are obvious department areas, however,such as meat, produce, deli, sporting goods, clothing, andcosmetics. 12Although perhaps not particularly significant,at Pinoleallgrocery items are sold by self-service whereas drugclerks are asked to know more about their products anddo some face-to-face selling. Indeed Pinole employs cos-metic clerks,sporting goods clerks,and clothing clerkswhose duties require special knowledge of their productsand the use of face-to-face sales techniques.The drugclerksandgroceryclerksweardifferentcolorsmocks/vests. The supervisory hierarchy within the store12 This list is not meant to be all inclusive 240DECISIONS OF THENATIONALLABOR RELATIONS BOARDisalsodifferent.The drug side of the store is managedby thedrug manager,Jack Ault. At the time of the hear-ing the food side was managed by Grocery ManagerCheryl Harrington. Each of them has an assistant andboth of them report to Unit Manager Monty Danner.E. Respondent's Negotiations with Local 1179Regarding PinoleIhave earlier described Hinshaw's and Henderson'sdiscussions occurring in May regarding the opening ofthe Pinole store. They did not resume discussions withany seriousnessuntilearly to mid-August when the re-spective parties met at Local 1179's office in Martinez. Itwas at this meeting that Henderson realized Respondentwould not grant recognition absent contractual conces-sionstowhich the Retail Clerks could not, for policyreasons, agree. He insisted on treating the drug clerks as"nonfood clerks" under the Food Store Agreementrather than as a new classification as proposed by Re-spondent. Nor could Henderson agree with Respondent'srequest to classify the "lobby" employees as "non-food"clerks under the contract. He believed they fit the "foodclerk" definition.Finally,Henderson, aware that theFood Store Agreement bargaining unit included all em-ployees except the storemanager(and meatcutters andjanitors) could not agree to exclude the grocery anddrugmanagersF. TheRetailClerks SeektoOrganize thePinole StoreAs a result of his conversations with Respondent's offi-cials,RetailClerks President Henderson realized thatbefore Respondent would recognize Local 1179 it wouldhave to prove its representative statusin somefashion.Believingthat the Food Store Agreement would auto-matically apply to Pinole once majority status was dem-onstrated, Henderson directed his staff to begin solicitingauthorization cards from Pinole employees. This begansometime in mid-September and continued until January8 when the Union actually demanded recognition,claim-ing proof of majority. The card solicitation occurred atthe store and at various employee meetings held at anearby pizza restaurant and a bowling alley.While there is no solid evidence that the Retail Clerksactually engaged in any misconduct regarding a card so-licitation,Respondent contends that it had received re-ports that the authorization cardsolicitationswere, onsome occasions, being solicited by means it deemed im-proper. These included serving liquor to underage em-ployees, telling employees that signing the cards meantthey would receive union benefits, and telling employeesthatLocal 1179 already represented the employees sothey might as well sign upWith respect to serving liquor to underage employees,meaningthe high school students who served ,as part-time courtesy clerks, the evidence before Respondent atthe time was clearly hearsay. Even at the hearing theevidencewas lessthan persuasive. Union organizer RonStainer admitted that after one of the bowling alleymeetingsliquorwas served from its bar for which theUnion paid. He denied, however, serving liquor to anycourtesy clerks.He observed that the bowling alley'sowner was the bartender and it was the bartender's re-sponsibility to check the ages of the drinkers. Thus, al-though it is certainly possible that a minor may havebeen served and may even have drunk too much, no evi-dence was presented that the liquor had any influence onthe employees' decision to sign the card. Neither is thereevidence that the Union actually intended to provideminors with liquor.13Regarding the claim that cards were being solicited bymisrepresentation, Respondent points to the testimony ofIndustrial Relations Labor Manager Hinshaw who had aconversationwith union organizer Chuck Matson oneday near themainentrance to the Pinole store. Hinshawand Personnel Manager Kent Pembroke had come to thestore to confer with Danner because Matson had askedto use the breakroom to meet with employees for pur-pose of soliciting theirsignatures.According to Hin-shaw, after he and Pembroke arrived at the store, he wasapproached separately by two employees. He does notknow theirnames.He said one told him she had signedthe card because a solicitor had represented to her thatshe had tosign inorder to get union health and welfareand pension benefits. The second employee supposedlytold him that she had signed because she was "intimidat-ed" by a solicitor who would not let her out of her auto-mobile until she signed On hearing this, Hinshaw ap-proached Matson and asked him why the Union was tell-ing employees they had to sign cards to get their healthand welfare benefits 14 He quotes Matson as replying,"All is fair in love and war."He isin part corroboratedby Pembroke who did not hear all of the conversation.Matson denies the incident occurred that way. He saysfirstHinshaw laughingly denied him the opportunity touse the breakroom; then Hinshaw referred to Hendersonas a "hard-headed son-of-a-bitch" saying Local 1179'sbargaining demands were unrealistic. He suggested thatifMatson and he could work together on the subjectthey could probably resolve the entire questionMatsonsays he replied that he and Henderson were of the samemind and that he doubted he would take a differentstance than had Henderson. Matson says Hinshaw didnot even discuss the solicitation of authorization cardsand did not accuse him of any impropriety or intimida-tion.He denied saying that "all was fair in love andwar." He also says Hinshaw never accused him or hisfellow organizers of preventing anyone from getting outof their cars.There is no evidence that the underlying incidents ac-tually occurred. Respondent was unable to produce theindividuals to whom the solicitations and/or threats weremade. Moreover, even if Matson said "all is fair in loveand war," the remark hardly constitutes a clear-cut ad-mission that such conduct was occurring. While it mightbe interpretedas an admissionof misconduct, it canequally be interpreted as a flippant statementimmediate-ly following an equally flippantstatementof Hinshaw's.13 Apprentice clerk Henry Chan's testimony fails to establish the con-tention14 His omission of the automobile incident tends to corroborate Mat-son's testimony, infra, that the auto incident was not mentioned ALPHA BETA CO.When Hinshaw had denied Matson the use of the break-room, he had laughed and said something to the effectthatMatson should "get serious." Matson, too, had beenamused for he had not expectedpermission.Indeed, Hin-shaw admits to having probably referred to Hendersonas a "son-of-a-bitch," but even that remark was not takenoffensively byMatson.Most likely the entire conversa-tionwas ofa semi-serious vein, jocular and facetious. Iconclude it had no significance whatsoever. Matson andHinshaw have known each other fora long time andwere likely to have spoken to each other in such a fash-ion.Thus, even crediting Hinshaw, no admission of mis-conduct can be inferred.To the extent that there is actual evidence of misrepre-sentation, apprentice clerk Henry Chan testified that atone of theunion meetingsinDecember, after the "Pur-cell petition" (see discussion, infra) had been circulated, aunion meetingwas conducted by Henderson at the bowl-ing alley. Chan says Henderson suggested authorizationcards be signed again because the "Purcell petition" hadapparently revoked them.He remembers Hendersonsaying that if a majority signed the cards, the "contract"would be implemented. With respect to the last state-ment asbeing a misrepresentation, I am not persuaded.In fact, thereiscaselaw to the effect that if a unionwhich representsan existingbargaining unit and seeks torepresent a fringe group the contract may be applied tothe after-acquired group upon showing of majority statusin that group.' aWhile I recognize that that view maynot be the Board's, nonetheless it hardly qualifies as amisrepresentation sufficient to imply misconduct in solic-itingthe cards.The purpose of the foregoing discussion is simply todemonstrate that Respondent had a belief, approachingthe unwarranted, that the authorization cards to someextent had not been executed under the best of condi-tions.This view is significant only as it affected Respond-ent'sanswer tothe Retail Clerks' demand for recognitionin January 1982. Henderson's January 8, 1982 wire de-mandingrecognition, asked Respondent to submit to acard check by an independent third party. Hinshaw,however, did not want to leave the question up to an in-dependent third party. His reply, while not perfectlyclear, so suggests See section H,1, infra. Hendersonnever agreed to any other procedure so a card check in-volving Local 1179's authorization cards never occurred.G. ThePurcell PetitionBillPurcell,while employed at the Pinole store, hadthe title of customer service manager. He assumed thattitle, if not the responsibilities that usually went with it,when in September his predecessor Cheryl Harringtonbecame food manager replacing John Smrekar.Purcellhad been customer service manager for about a month atthe Alameda store prior to being transferred to Pinole.Indeed,he later left Pinole for the store in Fremontwhere he also served as customer service manager. De-15 SeeNLRB v ABEX Corp,543 F 2d 719 (9th Cir 1976), declining tofollow theBoard majorityinFederalMogul Corp,209 NLRB 343 (1974),and adopting the dissents of Members Kennedy and Penello241spite the title, it is clear that while at Pinole, he did nothave the same authority which Harrington had had. Cus-tomer service managers generally throughout Respond-ent's system serve as assistant store managers. They are"managers in training" and often have supervisory au-thority to fire and discipline. Harrington had that author-ity as Pinole CSM as well as at her previous store, Peta-luma,where she was customer service manager for amonth prior to coming to Pinole. She had even had suchauthority much earlier when she was assistant manageratSan Ramon. While customer service manager atPinole she was Danner's first assistant and even dis-charged one employee, Aragon.When Smrekar left,Danner asked her to become food manager and sheagreed. The title of customer service manager then de-volved upon Purcell who had about the same length ofcustomer service manager experience at Alameda. He,however, was not as experienced generally. Danner, whohad supervised Purcell sometime earlier, did not trusthim to the same extent as he did Harrington and wouldgrant him authority to fire or discipline employees. In-stead,he gave Purcell about the same power as a"person in charge" or PIC. PIC's were employees ofgreater levels of experience to whom operational respon-sibilities could be entrustedGenerally speaking, the Food Store Agreement coversall these classifications, if indeed that is what they are.Even persons who serve as customer service managersor assistant managers have traditionally been included inthose bargaining units despite any supervisory status theymay have enjoyed. Thus Harrington was a bargainingunitmember both as an assistant manager and as a cus-tomer service manager prior to her arrival at Pinole.Likewise, Purcell had been a bargaining unit memberwhile a customer service manager at Alameda Only thestore managers were excluded from coverage under theFood Store Agreement.As customer service manager in Pinole, but withoutsupervisory authority, Purcell can only be seen as littledifferent from other senior employees. All the employeeswere interested in the union representation question.Most had been solicited by Local 1179 and most wereaware that some sort of ongoing negotiation was occur-ring between that union and Respondent over the statusof the Pinole store. In this regard, it should be observedthatRespondent had officially opposed union organiza-tion of the Pinole store. To this end it had, sometimeearly in September, posted a notice. The notice assertedthat Retail Clerk organizers were, in some cases, obtain-ing signatures under false pretenses, including a state-ment that they were gathering "pledge cards" with thecompany's approval, something which the notice assert-ed was not true. It asked employees, before signing anycards, to consider, inter alia, that by signing the card theUnion may call upon the signer to engage in a strike, ob-serving that this very Union had caused a 6-week strikesomewhat earlier in the year and suggesting that employ-ees did not get their money's worth from the dues theypaid. It concluded saying, "We don't think we need theunion." 242DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn September 18 a company vice president issued aletterwhich purported to answer questions regardingLocal 1179's organizing techniques. It stated that it wasRespondent's position that the Retail Clerks had no rightto immediate recognition or the collection of monthlydues without the employees having approved representa-tion via an election. The letter also advised employeeshow to revoke their authorization cards.On November 27, that same vice president issued an-other letter. The first paragraph announced a wage in-crease. The second paragraph, however, warned employ-ees not to be misled into signing authorization cards,saying that by signing a card an employee was "reallysigning away [the) right to cast a free vote." It went onto say that Respondent "wants an election so you'll havean opportunity, without being pressured and harassed bysalesmen who want your money, to vote on whether youneed this kind of Union."tsAware of these communications, in December Purcell,together with some other bargaining unit employees, cir-culated a petition for the employees' signatures. Thewording of the petition was:We the undersigned believe that we should havethe right to vote on whether or not our StoreNumber 591 [Pinole] should be represented by aUnion with the election process being conducted bythe National Labor Relations Board.We revoke any union card we signed before.This petition was signed by at least 95 employees be-tween December 5 and 10 17UPC coordinator Charlotte Moore testified that some-time earlier, either in October or November, Purcell in-vited her to have coffee with him in the drug receivingroom. She said Purcell told her he knew she was "aleader of the union movement" and said he wanted herto know that unionization would result in loss of jobs forsome employees, specifically mentioning one of Moore'sfriends.He said he had learned she was passing out au-thorization cards. He also said he was aware that Local1179 had a large number of people on its layoff list andthatMoore had no seniority with that Local and wouldbe "bumped" if Local 1179 got in. He also said he knewHamngton was aware of the card, but would try to keepthat information from Danner.Moore told him she doubted his claim that there was alarge number of people on Local 1179's layoff list. Laterthat afternoon Purcell returned and admitted the list wasnot as large as he had thought.In general Purcell agrees with Moore's testimony. Hesaid that he was afraid of "bumps" and was aware thattheFood Store Agreement required certain ratios ofcourtesy clerks and apprentice clerks to full-time clerks.From his analysis, adoption of the Food Store Agree-ment at Pinole would mean that the ratios would becomeapplicable and a large number of courtesy clerks and ap-16 None of the notices or letters are alleged to be unlawful17 The petition took the form of multiple pages each providing for 21signaturesThere was some testimony that additional pages werein exist-ence at one time, having been signed by a number of employees, but havesince disappearedprentice clerks would lose their jobs. Whether that is infactwhat would occur is unclear. However, Local1179's president Bill Henderson later explained the ratioprovisions of the Food Store Agreement to large num-bers of employees and the fact of their existence is notopen to question.Whether those employees would havelost their jobs immediately or through attrition is un-clear. Purcell does deny saying to Moore that he thoughtshe was the leaderIn December, Purcell's petition came to Moore's atten-tion via employee Hand At first she refused to sign it.Later, after conferring with Local 1179, she decided itwould be best for her job protection if she went aheadand signed it. On December 12 she did so.When the petition came to Local 1179's attention,President Henderson at one organizing meeting, and per-haps more, asserted that the petition was illegal, but if ithad the effect of withdrawing an authorization card, anew card could be signed which would be valid. He sug-gested that course to employees who feared for theirjobs if they did not sign Purcell's petition.Purcell says he prepared the petition on his own andwithout any company participation. There is no evidenceto dispute his testimony. He also says it was not until theoriginal complaint was filed in this case that he becameaware that something might be amiss with his petitionand he immediately turned it over to Danner, who thenlearned of it for the first time. Danner concurs.H. The Demands forRecognition and Respondent'sReply1Local 1179By telegram of January 8, 1982, Local 1179 PresidentBillHenderson wired Respondent's labor relations direc-tor,Rick Hinshaw, in Milpitas. Henderson asserted thatthe Retail Clerks represented a majority of employees inthe Pinole store and demanded that Respondent adhereto the terms and conditions of employment as specifiedin the Food Store Agreement. The wire stated that theUnion expected the agreement to apply on the 15th dayafter commencement of store operations at Pinole [mean-ing retroactive application to approximately September15, 1981]. He concluded saying, "If you have any ques-tions concerning the Union's claim of majority status,please be advised that the union is willing to verify saidstatus through a mutual impartial party, by a cross-checkof authorization cards."By letter dated January 12, Hinshaw replied saying hehad received the telegram on January 11 but Respondentdeclined to recognize Local 1179 as the bargaining rep-resentative at Pinole. He asserted that the cards were un-acceptable and an unreliable indicator of employeewishes. He concluded saying, "If you decide not to filefor an NLRB election so our employees may vote, wewill consider any other proposals you may submit."Hinshaw explained that it was his understanding, aspreviously discussed herein, that some of the cards hadbeen solicited in an improper manner and that he waswilling either to undergo an NLRB election or to con- ALPHA BETA COduct the card check himself. He did not want a thirdparty to do it.2The IndependentSometime in late January a number of employees, un-happy with both Local 1179 and with Respondent decid-ed to form their own labor union. The General Counselhas stated on the record that he has no evidence that Re-spondent was in any way responsible for the formationof the Independent.18 Indeed, its president Janet Vales,testified that she sought assistance from the NLRB Re-gional Office and ultimately retained counsel. She askedDanner if she could solicit signatures and he replied thatshe was free to do so, as long as she followed the samerules any other labor union must follow, i.e., solicitingemployees in their off-duty hours and off the floor of thestore.Accordingly, Vales and some fellow employees so-licited authorization cards.On February 26 she wroteDanner a letter demanding that Respondent recognizethe Independent as the representative of the drug andfood employees at Pinole asserting that she had a majori-ty of pledge cards for both departments.Her letter caused Hinshaw to send mailgrams to bothVales and Henderson in which he stated-243sistance to the Independent and threatened to file appro-priate charges.On March 2, as scheduled, the card check was con-ducted. The Independent's officials presented authoriza-tion cards demonstrating that it represented a majority ofemployees in each of the two proposed units. The RetailClerks did not appear and did not participate in any way.Vales testified that there were, in early March, 120 em-ployees at the Pinole store, about 20 in the drug depart-ment and over 100 in food. She said she had two morethan the majority in the food department and had over70 cards altogether.Recognition was granted and shortly thereafter negoti-ations took place over a 4-day period. Two contractswere ratified by the employees on March 11. Those twocollective-bargaining agreements are in evidence as Gen-eral Counsel's Exhibits 98 and 99 and by their terms donot expire until February 28, 1985. Currently the Pinoleclerks, together with some miscellaneous employees, arecovered by one of those two agreements.IV ANALYSIS AND CONCLUSIONSA. The Refusal to Transfer the San Pablo Employeesto PinoleConflicting demands have been made by your re-spective unions for recognition as the exclusive bar-gaining representative of our Pinole store employ-ees.Alpha Beta is prepared to recognize any unionwhich can prove it has the uncoerced majority sup-port of our employees in the appropriate unit.You are invited to prove that your union hassuch support by attending a meeting in the office ofunitmanager, Monty Danner, at 11 a.m., on Tues-day,March 2, 1982, in our Pinole store. At thattime you should be prepared to prove your majori-ty,by a reliable method, in either or both of theunits described below. If you intend to use "authori-zation cards" to prove your majority status, youmust produce for us the original signed cards sothatwe can both authenticate the signature and besure it is uncoerced.The mailgram concluded by describing two units, adrug department unit and a grocery department unit,both of which would exclude the unit manager, the de-partment managers, their assistants, meatcutters, janitors,the confidential secretary, guards, and office clericals.On March 1, Henderson replied that Local 1179 wasnotwilling to participate in the meeting. He assertedhowever that the Retail Clerks stood ready to verify itsmajority status as of January 8 through a "mutual thirdparty." He said he did not believe that it could be deter-mined from a review of the original signatures whetheror not any were coerced. He concluded with an asser-tion that the Food Store Agreement applied to Pinoleand the attempt to split the Pinole store into two unitsviolated that agreement and was inconsistent with "fed-eral law." He accused Respondent of giving unlawful as-18 Complaint allegations to this effect have been withdrawnMuch of the analysis with respect to Respondent'streatment of the San Pablo employees is simply one offact.Considering that the San Pablo store was closedonly 2 weeks before the Pinole store opened, at a timewhen the Pinole store was being stocked and could useexperienced employees, it appears quite odd that not asingle San Pablo employee would have been selected forPinole.This fact becomes even more odd with DistrictManager Giordano's admission that at least some of theindividuals who worked at San Pablo were good enoughto have been selected for Pinole. Indeed, the transfer re-quests of most of the San Pablo employees which wereon file were approved not only by their transferringmanager, Peterson, but by Giordano himself as well asby Danner, the Pinole unit manager. What, then, moti-vated Respondent to change its mind and to deny Pinoleto all the San Pablo clerks?Giordano says it was his assessment of the San Pabloemployees that they simply were not good enough-thatas a group they had attitude problems, cash flow prob-lems, and failed to keep the store in good shape.I do not believe Girodano's reasons for deciding to barall San Pablo employees from coming to Pinole to with-stand careful scrutiny. It may well have been that someSan Pablo employees would have been inappropriatelyassigned to a "flagship" store like Pinole. Perhaps his as-sessment of individual employees, such as Produce Man-agerWhite, was accurate. It may have been that Whitewas not capable of handling a large produce departmentsuch as Pinole'sHe had only worked in smaller storesbefore where he had only one assistant. The Pinole storerequired seven or eight produce employees. Yet, Whitemust have been regarded as a reasonably good employeeforwhen he came off disability he was immediatelymade produce manager in San Ramon. Clearly he wasnot so bad as to bar him from Pinole altogether and his 244DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrequest for consideration as second man should not havebeen looked upon with total disfavor. i 9Giordano also claimed that as "a group" the San Pablocomplement displayed an attitude problem which hecould not accept. Yet, he conceded that "as individuals"some were perfectly good employees. Why did not hepick out those he knew to be good? He knew White hada good attitude;he was made produce manager in SanRamon after his disability ended. Giordano's saying hedistrusted Peterson's recommendations can only be seenas an abdication of his district manager duties and is notan acceptable explanation.Moreover,Giordano's assessment of the cash handlingquestion is subject to strong disagreement. In fact, theSan Pablo store was fourth best of the nine nonscannerstores in Giordano's district. Finally, Giordano had nodifficulty transferring the meatcutters and custodial staffto Pinole. These individuals were in large part responsi-ble for the appearance of the San Pablo store.There is an additional oddity which may be inferred20from this record, the geographic treatment given boththe San Pablo and Pinole staffs. For example, San Pablosteward Elvena Johnson lived so close to the store thatshe went home for lunch on a regular. basis. She wastransferred to Concord which, given her lack of trans-portation,was nearly intolerable. Similarly, bookkeeperRiley lived 10 miles from San Pablo but only 3 fromPinole. Yet she was sent to Concord and Walnut Creek.Likewise,Feliciano lived in Rodeo, quite near bothstores, but was transferred to San Leandro, a distance sogreat she could not endure it and was forced to resign.The commuting distances were even worse for Pinoletransferees.One commuted from Stockton, 70 milesaway, and others came from as far away as Santa Clara,SanMateo, and Mann counties. The natural drawingarea would have been western Contra Costa, northernAlameda and southern Solano and Napa counties. Itmakes no sense to have barred all of the San Pablo em-ployees, at least some of whom who lived near Pinole,from working at Pinole while at the same time requiringsome of the transferred employees to commute from dis-tant cities such as Stockton, San Mateo, Mountain View,Santa Rosa and the like.21In addition, I cannot help but notice the effect of thetransfer of the Local 1179 members from San Pablo toother stores in Contra Costa County. The decision dis-persed a closely knit group of about 30 Local 1179 mem-bers, trading them for four full-time employees represent-ed by Local 1179.2219 Regarding the dispute between White and Green regarding White'ssupposed declaration of opposition to working with women, Green is notbelieved I was not impressed with Green,both on the basis of his de-meanor and on the inherent improbability that White resented workingfor a woman He had worked for a woman in the past,Harrington, andhis assistant at San Pablo was a woman20 I recognize that many of these observations are subject to possibleexplanationNonetheless,Respondent'sactions here are curious enoughto be pondered in the factual mix21 I have not concerned myself with the two transfers who came fromLas Vegas, Nevada, or the one from Salinas Clearly those involved per-manent residence moves,they did not commute daily from those cities22 The fifth Contra Costa County transfereeis also strangeHe was apart-time courtesy clerk (probably a high school student), newly hiredbut on layoff status at San Ramon Why did Giordano prefer him overBeyond that, this transfer policy had the effect of sub-stituting for the San Pablo Local 1179 employees a largenumber of employees who were members of UFCWlocals, but who were not as closely knit yet for whomLocal 1179 could not lay an immediate claim. And, thepolicy did not violate paragraph 1 13 of the Food StoreAgreement but tended to reduce the likelihood that theselections would be seen as discriminatory.This treatment can be contrasted with the geographi-cal consideration given management officials.Dannerlives in Emeryville, a short distance down Interstate 80from the Pinole store John Smrekar, the original foodmanager, lives in Richmond, the city immediately adja-cent to Pinole. Harrington, at first Pinole's customerservicemanager and later Smrekar's successor,lives inSan Pablo itself.23 Obviously Respondent was givingconsideration to its management officials with respect totheir daily commute. Had it been treating the San Pabloemployees benignly as it claims, the same considerationwould have been given them.Thus it is clear that Respondent was not acting in away that is commensurate with ordinary business prac-tice and its explanations cannot be believed. It thereforemust have had another motive. What was the real pur-pose behind Giordano's decision? On this record, theonly credible explanation is that given by employeesElvena Johnson, Madeline Riley, Ron White, Lupe Feli-ciano, and Charlotte Moore to the effect that transfers toPinole would be made as soon as "the problem" was cor-rected, i.e., resolution of the disagreement between RetailClerks President Henderson and Respondent over thenature of the collective-bargaining contract at Pinole. Ican only conclude therefore that Respondent somehowbelieved its refusal to transfer these employees to Pinolewould exert leverage against Local 1179 in order toobtain the contract concessions it sought. Had those con-cessions been made, given Respondent's past practice ofimmediate recognition, I have no doubt that such recog-nitionwould have been granted to Local 1179. Withoutthe concessions, Respondent decided to make it difficultfor the Retail Clerks to organize the Pinole store. One ofthe tools to accomplish that end was to hold hostage thetransfers of those San Pablo employees who could haveworked effectively at Pinole.24 The timing of the deci-sion so suggestsApparently, Respondent believed thePinole store was a significantly different sort of oper-ation, and as will be seen below, I tend to agree. But thatdoes not justify affecting the hire and tenure of employ-ees in order to obtain those concessions. Such a motiva-tion is violative of Section 8(a)(3) and (1) and I so find.experienced courtesy clerks from San Pablo who, presumably, livedmuch closer to Pmole'i23 Jack Ault,the drug manager,was transferred from a Skaggs facilityinNew Mexico He located in Vallejo,nearPmole, but I do notregardhis situation as similar to those of the other management officials24 I do not mean to suggest that each and every San Pablo employeewould have been transferred to Pinole had matters gone according to Re-spondent's expectationNo doubt some of those employees would nothave been transferred to Pinole and would have been absorbed else-where However, I am unable on this record to determine who they wereor how those employees would actually have been treated In any eventit is the way all of them were actually treated which is significant here ALPHA BETA COB. Purcell's Conduct at PinoleAside from Respondent's declination of recognition tothe Retail Clerks in January the only remaining miscon-duct alleged to have occurred at Pinole involves Cus-tomer Service Manager Bill Purcell. As noted, in storeswhere the Food Store Agreement applied, persons inthat position were bargaining unit members,whether ornot they had supervisory authority.At Pinole, Purcell's predecessor, Harrington, had su-pervisory authority for she had the power to fire whichshe in fact had exercised. When Purcell became custom-er service manager thatpowerwas not granted him. Hisduties were not dissimilar from those of a PIC. He wasprincipally "in charge of the front end" during the after-noon and early evenings,when Danner,Harrington andHarrington's assistant,Mike Porter,were absent Howev-er,even then Purcell's duties were limited as he wasunder orders, as were the PIC's, to communicate withHarrington if some incident occurred requiring decisionmaking. He did some scheduling, but so did some PIC's.Scheduling did not involve independent judgment andwas reviewed by higher supervision.As previously noted, Harrington, as customer servicemanager, had the power to fire. Indeed there is testimo-ny that the customer service manager in other stores wasa manager in training;those stores did not haveassistantmanagers and the customer service managers performedthose duties. There is no evidence that Danner ever toldany rank-and-file employee that Purcell's authority wascircumscribed, but Danner did require Purcell to reportto Porter, the assistant grocery manager, instead of him-self as had Harrington. That change was known to theclerks.Yet, he was, or would have been, a bargainingunit member under either the Food Store Agreement or,later, the Independent's contract. In the November-De-cember issue of Respondent's in-house publication,TheVanguard,Respondent announced the opening of thePinole store to its entire system. In the article Purcellwas listed as a customer service manager. The articlealso listed at least two nonsupervisory"managers,"Louise Cunningham, the service/deli-bakery manager,and Linda Pastor, the producemanager.Thus, the articledoes not clearly hold Purcell out as a person who spokeformanagement, for knowledgeable employees readingthe articlewould know that neither Pastor nor Cun-ningham were anything other than PIC's in charge of agiven area.Likewise, Purcell was treated like a PIC andhad duties quite similar to the PIC at the front end.In those circumstances I am unable to conclude thatthe General Counsel has proven Purcell to have been asupervisorwithin the meaning of Section 2(11) of theAct. Even if he was, however, he was a probable bar-gaining unit member. Certainly the Retail Clerks claimedhis job. Such an individual, even if imbued with supervi-sory authority, is generally free to engage in unauthor-ized antiunionactivity. The Boardhas said:2525Montgomery Ward & Co,115 NLRB 645, 647 (1956), enfd 242 F 2d497 (2d Or 1957), cert denied 355 U S 829 (1957)245Statementsmadeby a supervisor violate Section8(a)(1) of the Act when they reasonably tend to re-strain or coerce employeesWhen a supervisor is in-cluded in the unit by agreement of the Union andthe Employer and is permitted to vote in the elec-tion, the employees obviously regard him as one ofthemselves. Statements made by such a supervisorare not considered by employees to be the represen-tations of management, but of a fellow employee.Thus they do not tend to intimidate employees. Forthat reason, the Board has generally refused to holdan employer responsible for theantiunionconductof a supervisor included in the unit,in the absenceof evidence that the employer encouraged, author-ized, or ratified the supervisor's activities or actedin such manner as to lead employees reasonably tobelieve that the supervisor was acting for and onbehalf of management. [Footnote omitted.]Purcellwas a young man with ambition. He wasaware of Respondent's announced opposition to theunionization of the Pinole store. He also viewed his se-lection as customer service manager to be a promotionand a step toward upper management. To further hiscareer, he was willing to do whatever he thought Re-spondent would approve of with respect to opposing theunionization of the store. Accordingly, he attempted tofrighten Charlotte Moore from engaging in organization-al activities, suggesting that Danner would disapprove ifhe found out that Moore was soliciting cards, and tellingher he could keep the information from Danner but onlyif she would cease card solicitation. He also told her thather conduct would result in the job loss of her friendsand other employees.Later, he solicited the signatures of nearly 100 employ-ees on a petition which can only be described as bizarre.The petition stated that the signers wanted an NLRBelection in order to choose whether or not to be repre-sented by the Retail Clerks Yet in the same breath, itsought to revoke the very authorization cards which thatunion could use to support an election petition Obvious-ly, something is wrong here. If Purcell wanted an NLRBelection,why did he seek to revoke Local 1179's cards?Without answering that question, one thing which isunassailable is that Respondent did not know Purcell waspursuing his petition. Purcell had been referred to as"Bill Brazil"in the General Counsel's original complaintissuedon November 27. When Danner, trying to deter-mine who "Bill Brazil"was, settled on Purcell as a possi-ble candidate, Purcell revealed that he had been solicit-ing signatures on his petition.He immediately turned itover to Danner who sent it to the industrial relations de-partment. Although it is clear that Purcell had not beenspecifically authorized to circulate such a petition, by thesame token, it appears that Respondent thereafter didnothing to disavow it once it had been discovered. Ac-cordingly, I conclude that Respondent was willing totake advantage of Purcell's petition to the extent that itwas consistent with its posture of opposing unionization.I conclude, therefore, that Respondent adpoted the peti-tion as its own and that Purcell therefore must have 246DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbeenseen by employees as Respondent's agent for thatpurpose.What, however, was the significance of the petition? Iconclude that Purcell, not having been specifically au-thorized by Respondent, to engage in the conduct was,as he claims, on a misguidedmission.He wanted to havean election to resolve the representation question, prob-ably in the belief that the Union would lose. Yet Local1179 had not sought one; indeed it believed it did nothave to. Neither had management. The lead line of hispetition,which an employee would read first, clearlyseeks such an election. It isnot untilthe last line werethe cards are revoked that the petition becomes self-de-feating. In these circumstances, I conclude that the peti-tion itself is of no legal effect.In a sense,it is deceitfulfor it says it has one purpose, when it actually results inthe opposite.As the signatures were solicited upon a false premise, Iconclude that the Union's authorization cards were neverrevoked and that the petition has no legal significance.Be that as it may, there remains a question whether ornot the solicitation of the petition had a coercive effectwithin the meaning of Section 8(a)(1). I have alreadyconcluded that Respondent, by failing to disavow the pe-tition and choosing to take advantage of it, has adoptedPurcell's conduct as its own. Clearly, then, Purcell's so-liciting signatures which sought to trick employees intorevoking union authorization cards is an interferencewith employees' right to join a union as protected bySection 7 of the Act. I therefore find that conduct tohave violated Section8(a)(1).However, I cannot find Purcell's earlier statements toMoore to be violative. Respondent was unaware of. thesestatements, and to some extent Purcell's statement thatpeople would lose their jobs in the event the Food StoreAgreement was adopted was correct. That contract didcontain employment ratios for courtesy and apprenticeclerks which Pinole was then exceeding. It was not un-reasonable of Purcell, who was familiar with that agree-ment, to make sucha surmise.Indeed, Moore was equal-ly aware of the ratios. Neither knew, nor can anyoneknow, what actually would have happened had the FoodStore Agreement been adopted.26 To that extent, there-fore, the statements are not as coercive as it wouldappear on first blush. In any event, there is no evidencethat Respondent knew what Purcell was saying or con-doned any of it. As a bargaining unit member he was en-titled to express his opinion to another bargaining unit26 Appentice Clerk Ann Kollewe and Courtesy Clerk Kim Johnsonboth testified that Purcell induced them to sign his petition by tellingthem, in addition to saying the petition's purpose was to obtain an elec-tion, that if the Union came in they would lose their jobs Purcell saysthat he was simply referring to the apprenticeship ratios and never saidlayoffswere a certaintyMoreover, he contends that he told them thepetition was neither for or against the Retail Clerks In view of the actualexistence of the ratios and in view of Johnson's partialcorroboration ofPurcell saying she heard him say nothing regarding layoffs, I concludethat Purcell was reasonably accurately describing the contract's ratiosand their possible effect Indeed, Local 1179 President Henderson admitsdescribing those ratios to the courtesy clerks and apprentice clerks at var-ious organizing meetings, conceding that he told them some jobs mightbe lost upon application of the Food Store Agreement at Pmole Underthese circumstances, I cannot find Purcell's conduct to have been viola-tive of the Actmember and if he couched it in coercive terms, suchconduct is not imputable to Respondent.In conclusion, I find that the only unfair labor practicewhich occurred at Pinole was Respondent's failure todisavow the Purcell petition.C. The Refusal to Recognize the Retail Clerks and theSubsequent Recognition of the Independent at PmoleThe complaint asserts that the appropriate unit is thecountywide unitas setforth in the Food Store Agree-ment.While both the General Counsel and the ChargingParty disavow that they are seeking to add Pinole toLocal 1179's multistore unit by accretion, they nonethe-less claim Pinole has been bound to the agreement sinceat least January 8, 1982, when the recognition demandwas made. Local 1179 argues for an even earlier date, 15days after Pinole opened, relying on paragraph 1.13 ofthat agreementClearly the question of whether Respondent had a bar-gaining obligation to the Retail Clerks is different thanwhether the Retail Store Agreement applies to Pinole.The bargaining obligation must exist independent of thecontract. I think therefore, that the General Counsel andLocal 1179 have confused the two concepts, probablybecause they grant excessive weight to the meaning ofparagraph 1.13,which they term an "after-acquiredstore" clauseIf I assume that it is sucha clause,itdoes not followthat it merges Pinole into the countywide unit. UndertheKrogerdoctrine27 an after-acquired store clause isonly an employer's waiver of the right to insist upon anNLRB election That case did not also hold that recogni-tion automatically applied the contract to that store,though as a matter of practice parties commonly doso.28Because of their insistence that the Food StoreAgreementis ineffect at Pinole, I can only concludethat the General Counsel and the Charging Party are ac-tually attempting, despite their disavowals, to "accrete"Pinole into the countywide unit. Such an effort is con-trary to the Board's policy set forth inFederalMogulCorp.,supra, fn 15.Aside from that, however, are two separate, but relat-ed questions: 1. Does paragraph 1.13 constitute a waiverby Respondent of its right to a Board election? 2 Evenif it does, is Pinole an after-acquired store within thecontemplation of that clause? Frankly, I think both ques-tionsmust be answered negatively. An employer's rightto an election is a statutory right.Linden Lumber Co.,419 U.S 301 (1974). As such, a waiver of that right mustbe clearly and unequivocally expressed.Timken RollerBearing Co. v.NLRB,325 F 2d 746 (6th Cir. 1963).Nothing in paragraph 1.13 refers to waiving an NLRBelection or to any alternative means of proving majority.Indeed, one of the problems which arose in this case isthe appropriate method of proof. Absent a resolution ofthat issue by language in the clause, I cannot infer a27 Kroger Co,219 NLRB 388 (1975), following a remand from theCourt of Appeals from the District of Columbia Circuit,Retail ClerksLocal 455 v NLRB,510 F 2d 802 (D C Cir 1975)28 At least one court has disagreed, saying the contract applies immedi-atelyNLRB v ABEX Corp,supra, fn 15 ALPHA BETA COwaiver. Even if that was the intent, the language doesnot rise to the clear an unequivocal level. It may simplyrefer to remodels where the Retail Clerks are already therepresentative and provide a "window" for bargainingunit work to be performed by nonunit workers.Moreover, is Pinole a "food store" as paragraph 1.13specifically contemplates? I do not think so. Pinole is notsimply a supermarket. It is a combination supermarketand super-drug store. It closely approximates a small de-partment store. It even has its own clothing center. Thework tasks outside the grocery department are somewhatdifferent.At least some drug clerks must utilize face-to-face techniques and the lines of supervisory authority aredifferent.Thus, assuming paragraph 1.13 is an after-ac-quired store clause, it does not encompass a store of thiskind.Even if Pinole were an ordinary supermarket withinthe meaning of paragraph 1.13, however, it would clear-ly constitute a separate appropriate unit-one in whichthe employees not only should have a free choice in se-lecting a bargaining representative, but a voice in deter-mining how that representative should proceed In sucha situation the Board has said:29Assuming that both [multi-store and single store]unitsmay be appropriate . . . it does not followthat the Board should permit the employees of theOrchard Park store, in the circumstances of thiscase, to be'subject to a contract between their em-ployer and a union without their having had the op-portunity to determine for themselves whether ornot they wish to be represented by the contractualbargaining representative.The Board, here, must examine fundamentals andput the Section 7 rights guaranteed the employeesand the appropriate unit concept of Section 9(b)intoproper perspective.Excessive preoccupationwith "appropriate unit" in the circumstances of thiscase leads to the abrogation of those rights. Section7 of the Act is not subordinate to Section 9(b). Asthe Board indicated inHaag Drug[169 NLRB 8771quite the opposite is true. Section 9(b) directs theBoard to select units to "assure to employees thefullest freedom in exercising the rights guaranteedby this Act"-which rights, of course, are those setout in Section 7. If the Board were to permit theextension of the contracts covering other stores tothe employees of this store (thereby very effectivelydisenfranchising them) on the ground that this store(although an appropriate unit in itself) may be partof that unit also, it would, in our opinion, do seriousviolence to the mandate that employees' rights areto be protected and that appropriate unit findingsunder Section 9(b) must be designed to preservethose rights.It is of paramount importance to protect both interestshere, particularly as neither Respondent nor the RetailClerks have shown great interest in doing so. The RetailClerks early on sought to represent the Pinole employees29Melbet Jewlery Co,180 NLRB 107, 109 (1969)247without any concern whatsoever for their desires. Re-spondent, if the Retail Clerks had granted the contractconcessions it wanted, would have permitted it. The pasthistory of both parties clearly demonstrates that wouldhave occurred.30 Given the initial size of the Pinole em-ployee complement, over 400, more than three-fourths ofwhom were new employees, guaranteeing their freechoice is a substantial concern.Accordingly, I am unable to give any meaning underSection 8(a)(5) of the Act to paragraph 1.13 of the FoodStore Agreement. It follows, therefore, that the GeneralCounsel's original theory cannot be sustained.Yet, lurking in the background are two not insubstan-tial,unremedied unfair labor practices-the refusal totransfer the San Pablo employees and the implied adop-tion of Purcell's petition.The Purcell petition had a direct coercive impact atPinole; the refusal to transfer, while serious, was lessdirect.With regard to Purcell's petition, it ultimately hadno effect on the validity of the cards, for deceit was usedto obtain their revocation. Thus, it did not serve torevoke any Local 1179 card It did, however, have an in-timidating effect within the store People who did notwish to sign it, did so anyway out of fear. Yet the fearmust have been overcome for not only did employeescontinue to sign Local 1179's cards, a majority alsosigned the Independent's cards shortly thereafter. TheGeneral Counsel concedes no evidence of coercion existsto have caused thatThe San Pablo situation is of greater concern. Normal-lynumerous 8(a)(3) violations, usually discharges, to-gether with a demonstrated majority, will be enough forthe Board to declare the election atmosphere to be suchthat a fair election cannot be conducted and will issue abargaining order under either the first or secondGisselcategory.31Local 1179 did not, in early September, represent amajority of Pinole employees. This would have been trueeven if the 26-30 San Pablo clerks had been transferred.Itdid, however, claim majority as of January 8, 1982,over 4 months later. Certainly its organizing job wasmade more difficult by Respondent's treatment of theSan Pablo complement, but it was not impossible. IndeedLocal 1179 appears to have succeeded despite that handi-cap.32 Shortly thereafter the Independent also succeded.Those very successes demonstrate, in my opinion, thatthe San Pablo discrimination did not so undermine theatmosphere at Pinole as to render a fair election impossi-ble. If anything, it seems to have had the opposite effect,galvanizing employees into seeking representation.33I therefore do not believe that a bargaining order isthe appropriate remedy. It would, contrary to theMelbetpolicy,tend to disenfranchise the employees from30 It did occur at Pmole with the meatcutters and janitors31NLRB v Gissel Packing Co,395 U S 575, 602 (1969)32 In view of my recommendation below I make no findings regardingLocal 1179's actual majority on January 8, 1982a' Since both unions apparently had obtained the signatures of a major-ity of Pinole employees, I must assume that some employees signed cardsfor bothAs the Independent's cards are not in the record I cannot de-termine who these individuals are or how many did so 248DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmaking a free choice.34 This is not to say" that Respond-entwas free to recognize the Independent. Its unfairlabor practices were unremedied and the atmosphere hadnot yet cleared. In that situation an employer should notbe permitted to recognize a rival union. That recogni-tion, too, equally deprives employees of their chance tomake a free choice.This factual situation is thus somewhat different fromthe Board's recent decision inBruckner Nursing Home,262 NLRB 955 (1982), in which the Board modified theMidwest Piping35doctrine. There the Board found an at-mosphere free of any unfair labor practices and held thatno 8(a)(2)violationwas committed in rival organizingsituations where the employer recognized one union overanother absent a Board petition being filed. In one sensethis case is similar toBrucknerfor there is no evidencethat the Independent was assisted in any traditional way.Yet there are unfair labor practices yet to be remedied.Neither unfair labor practice, however, has polluted theatmosphere to the extent that an election could never beconducted. Thus, I do not findBrucknerto be control-ling.36Instead, I find that Respondent's recognition ofthe Independent any subsequent contractual relationshipwith it violated only Section8(a)(1).37A disestablish-ment order will remove any restraints on free choicewhich that recognition may have caused. Thereafter,upon completion of a remedial period any party mayseek an election and the employees will be able to castballots in a free atmosphere.THE REMEDYHaving found that Respondent has engaged in viola-tions of Section 8(a)(1) and (3) of the Act, I shall recom-mend that it be ordered to cease and desist therefrom,and to take certain affirmative action designed to effectu-ate the policies of the Act. The affirmative action shallinclude an order requiring Respondent to offer the SanPablo employees positions at Pinole. I recognize that hadRespondent been acting in a nondiscriminatory fashion,some of the San Pablo employees would not have been34 The instant fact pattern may be contrasted toPace Oldsmobile,265NLRB 1527 (1982), in which the Board on a court remand, found theunfair labor practices including four 8(a)(3) violations (one discharge,three unreinstated unfair labor practice strikers), so pervasive that theywere unlikely to be erased, justifying a bargaining order See the casewith which the court was concerned,J J Newberry Co v NLRB,645F 2d 148 (2d Cir 1981)3sMidwest Piping & Co,63 NLRB 1060 (1945)36 EvenBrucknerreiterates that Board elections are "the optimum ve-hicle for ascertaining employee preferences " 262 NLRB at 95831 It is unnecessary to concern myself with Sec 8(a)(2) here The Inde-pendent's majority status was not "assisted" by Respondent, it cannot besaid that it was ever a minority unionsent to Pinole. However, in view of'the confusion causedby Respondent in this regard,it isimpossible now to de-termine who those employees would have been. Accord-ingly, each and every employee working at San Pabloduring August 1981 shall be offered an equivalent job atPinole, displacing any Pinole employee if necessary. Inthis regard the order shall specifically include Felicianodespite the fact that she later accepted a voluntary layofffrom San Leandro. Had she not been discriminatedagainst by being sent to San Leandro, she never wouldhave been laid off.In addition, Respondent shall be required to make theSan Pablo employees whole for any loss of pay they mayhave sufferedas a resultof thediscrimination againstthem, or because of any additionalexpensesthey mayhave been caused as a result of Respondent's failure totransfer them toPinole.38Interest on those amountsshall be computedas setforth inFlorida Steel Corp.,231NLRB 651 (1977) See generallyIsisPlumbing Co.,138NLRB 716 (1962).On the foregoing findings of fact and on the entirerecord in this case, I make the followingCONCLUSIONS OF LAW1.Respondent, Alpha Beta Company,isanemployerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2.United Food and Commercial WorkersInternationalUnion, AFL-CIO, Local 1179, and Independent AlphaBeta Workers Association are labor organizations withinthe meaning of Section 2(5) of the Act.3.Respondent, in August 1981, violated Section 8(a)(3)and (1) of the Act by refusing to transfer any of its SanPablo retail sales clerks to its newly opened store inPinole in order to obtain contractual concessions fromLocal 1179.4Respondent in December 1981 violated Section8(a)(1) of the Act by refusing to disavowthe antiunionpetition circulated by employee William Purcell whichpurported to revoke Local 1179's authorization cardssigned byitsPinolestore employees5.Respondent, by recognizing the Independent AlphaBetaWorkers Association on March 2, 1982, and bythereafter executing collective-bargaining contracts withitviolated Section 8(a)(1) of the Act.6.Respondent did not in any other respect violate theAct.[Recommended Order omitted from publication ]3s The Pinole wage rate at least, as negotiated by the Independent, wasactually higher than that in the Food Store Agreement Fringe benefitsmay have been less